           Case 2:20-cv-01357-DWA Document 19 Filed 07/23/21 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ERNEST T. WILSON                                          )
                                                          )
                  Plaintiff,                              )
                                                          )
       -vs-                                               )        Civil Action 20-1357
                                                          )
KILOLO KIJAKAZI,1                                         )
                                                          )
          Commissioner of Social Security                 )

AMBROSE, Senior District Judge.

                                        OPINION AND ORDER


                                                Synopsis

          Plaintiff Ernest T. Wilson (“Wilson”) brought this action for review of the final

decision of the Commissioner of Social Security denying his claim for social security

benefits. Wilson contends that he became disabled on December 1, 2002. (R. 16). He

was represented by counsel at a hearing before an Administrative Law Judge (“ALJ”) in

August 2019. (R. 34-58). During the hearing both Wilson and a vocational expert (“VE”)

testified. Ultimately, the ALJ denied benefits. Wilson filed this appeal. The parties have

filed Cross-Motions for Summary Judgment. See ECF Docket Nos. 11 and 15.

                                                 Opinion

      1. Standard of Review

      Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g) and 1383(c)(3)(7). Section 405(g) permits a district court

to review the transcripts and records on which a determination of the Commissioner is


1
    Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021, replacing Andrew Saul.

                                                     1
        Case 2:20-cv-01357-DWA Document 19 Filed 07/23/21 Page 2 of 10




based, and the court will review the record as a whole. See 5 U.S.C. § 706. When

reviewing a decision, the district court’s role is limited to determining whether the record

contains substantial evidence to support an ALJ’s findings of fact. Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been defined as “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at 390, 91 S. Ct. 1420.

   A district court cannot conduct a de novo review of the Commissioner’s decision, or

re-weigh the evidence; the court can only judge the propriety of the decision with

reference to the grounds invoked by the Commissioner when the decision was

rendered. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery

Corp., 332 U.S. 194, 196-7, 67 S.Ct. 1575, 91 L.Ed. 1995 (1947). Otherwise stated, “I

may not weigh the evidence or substitute my own conclusion for that of the ALJ. I must

defer to the ALJ’s evaluation of evidence, assessment of the credibility of witnesses,

and reconciliation of conflicting expert opinions. If the ALJ’s findings of fact are



                                               2
        Case 2:20-cv-01357-DWA Document 19 Filed 07/23/21 Page 3 of 10




supported by substantial evidence, I am bound by those findings, even if I would have

decided the factual inquiry differently.” Brunson v. Astrue, 2011 WL 2036692, 2011 U.S.

Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011) (citations omitted).

       2. The ALJ’s Decision

       At step one, the ALJ determined that Wilson had not engaged in substantial

gainful activity since May 17, 2018, the application date. (R. 18). At step two, the ALJ

found that Wilson suffered from the following severe impairments: obesity, history of

pulmonary emboli, kidney stones, hypothyroidism, degenerative disc disease, arthritis,

affective disorder, anxiety disorder, and personality disorder. (R. 18). Although the ALJ

considered several other medical conditions, he did not find that they constituted

“severe impairments.” (R. 18-19). Turning to the third step, the ALJ concluded that

those impairments, considered singly or in combination, did not meet or medically equal

the severity of a listed impairment. (R. 19-21). The ALJ then found that Wilson had the

residual functional capacity (“RFC”) to perform sedentary work with certain restrictions.

(R. 21-28). At the fourth step the ALJ concluded that Wilson had no past relevant work.

(R. 28). Ultimately, at the fifth step of the analysis, the ALJ determined that Wilson was

capable of performing work in jobs existing in significant numbers in the national

economy. (R. 28-29). Consequently, the ALJ denied benefits.

       3. Discussion

       (1) Step Two – Severe Impairments

       Wilson argues that the ALJ erred at step two of the sequential evaluation process

in failing to find that his large abdominal pannus and excess skin were severe

impairments. Wilson queries whether the ALJ considered these to be part of his morbid



                                             3
        Case 2:20-cv-01357-DWA Document 19 Filed 07/23/21 Page 4 of 10




obesity or failed to consider these impairments at all. According to Wilson, the ALJ also

entirely failed to mention his agoraphobia or intermittent explosive disorder. Finally,

Wilson urges that the ALJ erred in finding that his carpal tunnel constituted a non-

severe, rather than severe, impairment.

       Wilson’s challenge lacks merit. A review of the record indicates that the ALJ

considered Wilson’s pannus and excess skin as components of his obesity. (R. 21, 22,

23, 26). The ALJ acknowledged Wilson’s complaints regarding the difficulty his excess

skin presented and referenced Wilson’s testimony regarding his excess skin and

pannus. (R. 21, 26, 41). With respect to his carpal tunnel, the ALJ acknowledged the

condition, but found that it did not cause more than minimal limitations. (R. 17). The

ALJ’s finding in this regard is supported by substantial evidence of record, including that

his hand and finger dexterity were intact, that he had full grip strength, and that he could

zip, button and tie. (R. 18, 740). The ALJ also referenced Wilson’s agoraphobia and

intermittent explosive disorder in formulating the RFC, but noted that the only prescribed

medication was Vistaril, and that notations indicated that Wilson did better when outside

of his home. (R. 25).

       Significantly, the ALJ did not deny Wilson’s application for benefits at step two of

the analysis. Rather, the ALJ found in Wilson’s favor at step two when he concluded

that Wilson’s obesity, history of pulmonary emboli, kidney stones, hypothyroidism,

degenerative disc disease, arthritis, affective disorder, anxiety disorder, and personality

disorder were severe impairments. (R. 18-19). The ALJ ruled against Wilson only later

in the sequential evaluation process, after concluding that his residual functional

capacity was sufficient to enable him to perform jobs that exist in significant numbers in



                                             4
        Case 2:20-cv-01357-DWA Document 19 Filed 07/23/21 Page 5 of 10




the national economy. (R. 28-29). Thus, even accepting Wilson’s position as correct for

purposes of argument, such errors were harmless because the ALJ found that he

suffered from other impairments which did qualify as “severe.” See Salles v. Comm’r. of

Soc. Sec., 229 Fed. Appx. 140, 145 n.2 (3d Cir. 2007) (stating that, “[b]ecause the ALJ

found in Salle’s favor at Step Two, even if he had erroneously concluded that some of

her other impairments were non-severe, any error was harmless.”), citing Rutherford v.

Barnhart, 399 F.3d 546, 553 (3d Cir. 2005). See also, Bliss v, Astrue, Civ. No. 8-980,

2009 WL 413757 (W.D. Pa. Feb. 18, 2009) (stating that, “as long as a claim is not

denied at step two, it is not generally necessary for the ALJ to have specifically found

any additional alleged impairments to be severe… . Since Plaintiff’s claim was not

denied at step two, it does not matter whether the ALJ correctly or incorrectly found

Plaintiff’s neuropathy and sleep apnea to be non-severe.”).

       (2) Conflict Between Dictionary of Occupational Titles (“DOT”) and Vocational
           Expert (“VE”) Testimony


       During the hearing the ALJ posed a hypothetical to the VE. Specifically, the ALJ

asked the VE to assume an individual of Wilson’s age, education, and work experience,

with the RFC of sedentary work which is low in stress, meaning work requiring only

routine, repetitive tasks, only occasional judgment, decision making, and work place

changes, and only occasional interaction with the public, coworkers and supervisors. (R.

55-56). The ALJ then queried whether there would be jobs that such an individual could

perform. The VE responded that the jobs of document preparer, surveillance systems

monitor, and addresser fall within those parameters. (R. 56). When asked whether the

VE’s testimony was consistent with the DOT, the VE explained that he was relying upon



                                             5
        Case 2:20-cv-01357-DWA Document 19 Filed 07/23/21 Page 6 of 10




his work experience in answering the hypothetical insofar as the DOT was silent on

particular issues. (R. 56).

       Wilson contends that the ALJ erred in failing to resolve the inherent conflict

present between the VE’s testimony and the DOT with respect to two of the three

identified jobs. Specifically, Wilson argues that the RFC the ALJ established for him is

incompatible with the positions of a document preparer and / or an addresser because

those positions require level 3 and level 2 reasoning. As such, he insists, they are

inconsistent with the RFC of someone who is limited to simple, routine, repetitive tasks.

       Wilson’s argument is unconvincing. Even assuming, for purposes of argument

only, that Wilson is correct that an inherent conflict exists between the ALJ’s finding that

Wilson’s RFC limits him to performing simple, routine, and repetitive tasks and the

ability to perform the duties of a document preparer, his challenge fails. First, he makes

no allegations of error regarding the third position identified by the VE and relied upon

by the ALJ – that of surveillance system monitor. (R. 28). Second, his challenge

regarding the position of addresser lacks merit. As recognized by others within this

Circuit, “[t]here is a growing consensus within this Circuit and elsewhere that ‘[w]orking

at reasoning level 2 [does] not contradict the mandate that [a claimant’s] work be

simple, routine, and repetitive.’” Meloni v. Colvin, 109 F. Supp. 3d 734, 742 (M.D. Pa.

2015), quoting, Money v. Barnhart, 91 Fed. Appx. 210 *3d Cir. 2004). See also, Bodkins

v. Saul, Civ. No. 17-370, 2020 WL 6471020, at * 2 (M.D. Pa. Nov. 3, 2020) (rejecting

challenge that ALJ failed to adequately explain why someone limited to performing

simple, routine, repetitive tasks would be able to work at a reasoning level 2) and

Latham v. Astrue, Civ. No. 11-180, 2012 WL 4596707, at * 6 (W.D. Pa. Oct. 1, 2012)



                                             6
         Case 2:20-cv-01357-DWA Document 19 Filed 07/23/21 Page 7 of 10




(rejecting plaintiff’s argument that a conflict exists between the VE’s testimony and the

DOT because the ALJ limited plaintiff to simple, routine, repetitive tasks and jobs with

reasoning level of 2 based on Money decision). Consequently, with two of the three

positions identified by the VE remaining, I reject Wilson’s argument as unconvincing.

        (3) Residual Functional Capacity

        Finally, Wilson contends that the RFC is not based upon substantial evidence of

record. Wilson takes aim at the ALJ’s finding regarding his ability to sit and how it

impacts his ability to work. Again, I find no error. The ALJ’s decision is supported by

substantial evidence of record, including the state agency physician, Dr. Jack

Hutchenson’s, residual functional capacity assessment finding that Wilson is capable of

sitting about 6 hours in an 8-hour workday (R. 26, 97) Additionally, the findings of a

consultative examination report dated October 1, 2018 indicate that Wilson could sit for

6 hours at a time without interruption and for a total of 8 hours during a workday. (R. 26,

743).

        To the extent that Wilson objects to the ALJ’s alleged failure to give appropriate

weight to his complaints regarding the discomfort he experiences when sitting, again, I

find his objections to be unpersuasive. An ALJ must follow a two-step process when

assessing pain: first, he must determine whether there is a medical impairment that

could reasonably be expected to produce the claimant’s pain or other symptoms; and,

second, he must evaluate the intensity, persistence, and limiting effects of the

claimant’s symptoms to determine the extent to which they limit the claimant’s

functioning. Pain alone does not establish disability. 20 C.F.R. 404.1529(a), 416.929(a).

Allegations of pain must be consistent with objective medical evidence and the ALJ



                                             7
        Case 2:20-cv-01357-DWA Document 19 Filed 07/23/21 Page 8 of 10




must explain the reasons for rejecting non-medical testimony. Burnett v. Comm’r. of

Soc. Sec., 220 F.3d 112, 121 (3d Cir. 2000). In evaluating a claimant’s statements

regarding pain, the ALJ will consider evidence from treating, examining, and consulting

physicians, observations from agency employees; and other factors such as the

claimant’s daily activities; descriptions of the pain; precipitating and aggravating factors;

type, dosage, effectiveness, and side effects of medications; treatment other than

medication; and other measures used to relieve the pain. 20 C.F.R. 404.1529, 416.929.

I must defer to the ALJ’s determinations unless they are not supported by substantial

evidence. Smith v. Califano, 637 F.2d 968, 972 (3d Cir. 1981); Baerga v. Richardson,

500 F.2d 309, 312 (3d Cir. 1974), cert. denied, 429 U.S. 931 (1975).

       Here, the ALJ specifically stated that he considered “all symptoms and the extent

to which these symptoms can reasonably be accepted as consistent with the objective

medical evidence and other evidence, based on the requirements of 20 C.F.R.

404.1529 and SSR 16-3p.” (R. 20) Further, the ALJ followed the proper method in

assessing Wilson’s symptoms and pain. That is, he first determined whether there was

an underlying medically determinable physical or mental impairment that could

reasonably be expected to produce his pain or other symptoms, then the ALJ evaluated

the intensity, persistence and limiting effects of those symptoms. (R. 20-21). The ALJ

comprehensively detailed Wilson’s medical history. He properly compared the medical

evidence and other evidence of record, including activities of daily living, the intensity of

pain, factors that precipitate and aggravate the symptoms, the effectiveness of

medication, the treatment other than medication, and found them not to be entirely

consistent. The ALJ also noted Wilson’s noncompliance with recommendations



                                              8
       Case 2:20-cv-01357-DWA Document 19 Filed 07/23/21 Page 9 of 10




regarding diet and exercise. (R. 22). In short, there can be no suggestion that he

ignored or improperly discounted Wilson’s complaints of pain. Rather, as stated above,

the ALJ’s findings are supported by substantial evidence of record.

      Consequently, there is no basis for remand.




                                            9
       Case 2:20-cv-01357-DWA Document 19 Filed 07/23/21 Page 10 of 10




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ERNEST T. WILSON                               )
          Plaintiff,                           )
                                               )
    -vs-                                       )       Civil Action No. 20-1357
                                               )
KILOLO KIJAKAZI,                               )
                                               )
Commissioner of Social Security, Defendant.    )

AMBROSE, Senior District Judge.




                                 ORDER OF COURT

       Therefore, this 23rd day of July, 2021, it is hereby ORDERED that the Motion for

Summary Judgment (Docket No. 11) is DENIED and the Motion for Summary Judgment

(Docket No. 15) is GRANTED. The Clerk of Courts shall mark this case “Closed”

forthwith.

                                               BY THE COURT:

                                               ____________________________
                                               Donetta W. Ambrose
                                               United States Senior District Judge




                                          10
